Citation Nr: 0324392	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for atopic dermatitis.

2.  Entitlement to service connection for asthma, claimed as 
secondary to atopic dermatitis.

3.  Entitlement to service connection for cataracts, claimed 
as secondary to atopic dermatitis.

4.  Entitlement to service connection for depression, claimed 
as secondary to atopic dermatitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1962 to October 1963.  She also had reserve service.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  A personal hearing was held at the RO in 
May 1997.  In May 2002, the veteran was afforded a video-
conference hearing before the undersigned.  In December 2002 
the Board sought further development of the evidence.  Such 
development was accomplished in February 2003.  


FINDINGS OF FACT

1.  Dermatitis was not noted on the veteran's examination for 
induction.

2.  During service the veteran had acute exacerbations of 
dermatitis; incurrence or a chronic worsening of the 
dermatitis during service is not shown.

3.  Asthma was not manifested during active service; any 
current asthma is not shown to be related to service or to a 
service-connected disability.


4.  Cataracts were not manifested during active service; any 
current cataract disability is not shown to be related to 
service or to a service-connected disability.

5.  Depression was not manifested during active service; any 
current depression is not shown to be related to service or 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for atopic dermatitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, (2002).

2.  Service connection for asthma is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2002).

3.  Service connection for cataracts is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002).

4.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Here, the mandates of the VCAA and implementing regulations 
are met.  Although the RO initially denied three of the four 
current claims as not well-grounded (all except for service 
connection for atopic dermatitis), they have since been 
readjudicated on the merits.  (See December 2000 and July 
2003 supplemental statements of the case).  In June 2003 the 
Board advised the veteran of the VCAA.  In June 2003 the RO 
advised the veteran of the VCAA, to include her and VA's 
respective responsibilities in evidentiary development of 
claims.  See generally Quartuccio, supra.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private 
medical records.  She has not identified any pertinent 
records that remain outstanding, and indicated in June 2003 
that she had no further evidence to submit.  She has been 
afforded VA examinations.  VA's "duty to assist" is met.

Factual Background

The veteran asserts that dermatitis should be service 
connected because it began or became worse in service.  She 
claims that she has asthma, cataracts and depression, which 
all resulted from the dermatitis.  

On January 1962 service enlistment examination, the veteran's 
skin was normal.  She did not report any skin problems.  A 
January 1963 consultation sheet shows that the veteran 
reported problems of scaling, itching and soreness over her 
right nipple.  Similar problems had occurred approximately 
two years earlier.  Induration beneath the nipple, of 
questionable etiology, was diagnosed.  A February 1963 
consultation sheet shows that the veteran reported suffering 
from facial scales for the past one to two years.  Contact 
dermatitis of the eyelids and perioral region was diagnosed.  
An atopic history was noted.  The veteran gave a history of 
having had eczema as a child, with episodes of itching and 
scaling as a teenager and during the past year.  On service 
separation examination in September 1963, the veteran's skin 
was normal.  An August 1986 Report of Medical History, among 
the veteran's National Guard medical records, indicates that 
she had a history of skin diseases.  An examiner commented 
that the veteran was "an atopic," with rhinitis and eczema 
secondary to dust, hair and "nerves."  A Report of Medical 
Examination, dated in August 1986, shows a diagnosis of 
history of atopic eczema.  Other service medical records, 
including those relating to several periods of active reserve 
duty, make no mention of complaints or treatment for skin 
disorders.  In May 1988, a right eye cataract was diagnosed.  

An August 1989 letter from a private physician indicates that 
the veteran was treated for a variety of dermatologic 
conditions and lesions.  Long standing eczema was reported.

May and June 1992 private medical records show that asthma 
was diagnosed.  A January 1993 private medical record shows 
that extensive but very mild atopic eczema was diagnosed.  

An April 1993 letter from a private treating physician 
indicates that the veteran had generalized excoriated 
dermatitis consistent with her lifelong atopic dermatitis 
problem.  The physician added that depression and anxiety had 
greatly contributed to her problem with flaring dermatitis.  
A private hospital summary, also dated in April 1993, shows 
that the veteran's primary diagnosis was atopic dermatitis; 
depression was also diagnosed.  It was noted that the veteran 
had severe atopic dermatitis since infancy, worse in the last 
two years, and also had a history of exercise-induced asthma 
and seasonal rhinitis.  

A February 1994 private treatment record shows that 
examination revealed a small right eye cataract.  The 
physician opined that certain medications for treatment of 
eczema may account for some of the changes in the veteran's 
lenses.  He added that it was also possible that the atopic 
disease itself led to the lens changes.  

On September 1995 VA general medical examination the 
veteran's primary medical problems were reported to be 
chronic atopic dermatitis and asthma.  She reported that her 
skin condition was first a problem in service in 1962 or 
1963.  The diagnoses included atopic dermatitis, present for 
over 30 years, and recurrent despite multiple courses of 
topical and oral steroids; and exercise-induced asthma.  

On September 1995 VA mental disorders examination major 
depression, in partial remission, was diagnosed.  

Private medical records, dated from 1995 to 2000, show 
treatment for atopic dermatitis and cataracts.

A November 1996 letter from a Vet Center counselor indicates 
that the veteran suffered from major depression, secondary to 
her atopic dermatitis and exacerbated by her other medical 
problems.  

The veteran provided testimony at a hearing at the RO in May 
1997.  She asserted that she contracted atopic dermatitis, 
which led to her cataracts and depression, during her active 
service period.  She denied having problems with her skin 
(with the exception of some peeling) as a child or as a 
teenager.  She started to notice problems with cataracts 
beginning in the late 1980's.  Her bouts with depression 
seemed to coincide with dermatitis outbreaks.  She denied 
problems with breathing in the recent past, indicating that 
she had not exercised.  Her representative asserted that the 
veteran's cataracts and depression were clearly secondary to 
her atopic dermatitis.

A May 1997 letter from a VA treating physician indicates that 
the veteran suffered from a rather severe case of atopic 
dermatitis.  He described the condition as a chronic, 
relapsing, pruritic dermatosis of unknown etiology.  He added 
that along with her skin problems the veteran had experienced 
depression, which was not uncommon in people with atopic 
dermatitis.  The physician added that the veteran's skin 
symptoms worsened with stress and anxiety.

On June 1997 VA examination the examiner indicated that the 
veteran had atopic dermatitis which currently was well 
controlled.  He added that it was at least as likely as not 
that the atopic dermatitis permanently worsened during the 
veteran's 22 years of military service.  The examiner noted 
that the veteran's exercise-induced asthma was not currently 
a problem as the veteran was not involved in exercise.  He 
added that it was not as least as likely as not that the 
veteran's asthma was caused by National Guard exercise 
drills.  He noted that there was no connection between the 
veteran's depression and her dermatitis.  

On June 1997 VA mental disorders examination recurrent major 
depressive disorder, moderate without psychosis, was 
diagnosed.  The examiner opined that it did not appear that 
the veteran's mood disorder developed while she was still in 
the military in 1993.

On VA fee-basis examination in October 1997, the veteran gave 
a history of hay fever/allergic rhinitis as a child.  
Exercise-induced asthma was diagnosed in 1991.  Atopic 
dermatitis was diagnosed.  The examiner opined that it was 
not (emphasis added) likely that military service either in 
the 1960's or in the National Guard from 1973 to 1994 was 
responsible for permanent worsening of the veteran's atopic 
dermatitis.  The examiner noted that the veteran had a family 
history of atopic dermatitis, and a personal history of atopy 
prior to entering service.  The examiner added that while 
military service was not the sole cause of the veteran's 
atopic dermatitis, nor the major contributing reason why she 
currently had atopic dermatitis, service certainly could have 
caused the exacerbations during service.  

A private operative report shows that the veteran had right 
eye cataract surgery in May 1998.  

A December 1998 letter from a VA dermatology nurse 
practitioner indicates that the veteran had severe atopic 
dermatitis.  She added that atopic dermatitis is a chronic, 
relapsing, pruritic dermatosis of unknown etiology that 
occurs in individuals with a personal or family history of 
atopy.

In a January 1999 letter a Vet Center social worker stated 
that there was an intrinsic connection between the veteran's 
depression and dermatitis.

A February 1999 letter from a private neuropsychiatrist noted 
that in April 1993 at the Oregon Health Sciences University 
it was found that the veteran had generalized excoriated 
dermatitis consistent with a diagnosis of lifelong atopic 
dermatitis.  The psychiatrist summarized that the veteran had 
atopic dermatitis since she was quite young.

In May 2002 the veteran testified before the undersigned that 
she had some problems with rashes as a child.  Her 
representative stated that it was the appellant's contention 
that atopic dermatitis diagnosed during service did not pre-
exist service.  The veteran stated that asthma was first 
diagnosed in 1992 or 1993; her representative claimed that 
her asthma was brought on by treatment of her atopic 
dermatitis.  The veteran testified that she was hospitalized 
for atopic dermatitis and major depression in 1993.  She 
claimed that doctors had told her that her cataracts, major 
depression, and asthma were all due to her dermatitis.  

Various VA outpatient treatment records, dated from 1995 to 
2002, also show that the veteran has been treated for atopic 
dermatitis, asthma, and depression.

In December 2002 the Board (under 38 C.F.R. § 20.901) 
referred the case to the Veterans Health Administration (VHA) 
for a medical expert opinion regarding the matter of service 
connection for a skin disorder, specifically, atopic 
dermatitis.  The consulting dermatologist reviewed the 
records and opined that the veteran was afflicted with atopic 
dermatitis well before her active duty service and National 
Guard service.  He indicated that her history was consistent 
with atopic dermatitis, which was not diagnosed at enlistment 
because past medical history data were withheld from the 
examining physicians.  He noted that it was also quite likely 
that the screening physicians missed, or failed to document, 
relevant cutaneous physical findings related to atopic 
dermatitis.  The reviewing specialist also indicated that 
since the natural history of the disease invariably is that 
it has early onset, it was probable that the skin condition 
pre-dated the veteran's service.  It was also possible that 
the atopic dermatitis was in complete or near complete 
remission at enlistment.  

The physician further opined that while it was quite possible 
that environmental conditions experienced during service may 
have played a role in the exacerbation of her condition, 
based on the evidence of record, he was not able to determine 
whether service-related environmental exposures and/or 
environmental stress caused her exacerbations in atopic 
dermatitis.  He added that it was reasonable to conjecture 
that the exacerbations experienced during active duty were 
related to the natural history of the veteran's skin 
condition, and independent of specific service-related 
conditions.  

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred, in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. 3.303(a), 3.304.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.

Analysis

Atopic Dermatitis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is clearly met.  The diagnosis of chronic skin disability in 
the form of atopic dermatitis is not in dispute.

The next matter to be addressed is that of incurrence or 
aggravation of disability or injury in service.  It is not in 
dispute that the veteran was seen with skin complaints in 
service.  What has been placed in dispute is the significance 
of the complaints, findings, and treatment in service.  

As the veteran was not noted to have atopic dermatitis on 
service entrance examination, she is presumed sound as to 
that disorder.  Thus, if chronic disability due to atopic 
dermatitis became manifest during service, she would be able 
to establish service incurrence or (if the atopic dermatitis 
is, as been opined by a specialist, a pre-existing disability 
that was quiescent on induction) aggravation, and service 
connection by presumption.  However, the evidence does not 
support the veteran's allegations of incurrence or 
aggravation in service.  In that regard, it is noteworthy 
that on service separation examination the veteran's skin was 
normal.  The inference from all that is that the skin 
complaints in service represented an acute exacerbation not 
evidencing chronic disability or chronic worsening of 
disability.  (Note February 2003 VHA opinion).  The finding 
that there was neither incurrence nor worsening of atopic 
dermatitis during service is buttressed by that fact that 
there is no evidence of complaints, findings, or treatment 
for atopic dermatitis for more than 20 years following the 
veteran's separation from service.  

The only competent (medical) evidence supporting the 
veteran's claim is an opinion by a June 1997 VA examiner to 
the effect that the veteran's dermatitis, at least as likely 
as not, was permanently worsened during her service.  That 
opinion, however, was premised on the inaccurate supposition 
that the veteran had 22 years of active service, rather than 
the actual period of about 20 months.  Consequently, it lacks 
probative value.  The medical opinions against the veteran's 
claim (particularly the February 2003 VHA opinion) were based 
on a more complete and accurate evidentiary record, and must 
be accorded greater probative value.  

As the preponderance of the evidence is against this claim, 
it must be denied.  

Asthma, Cataracts and Depression

The veteran claims service connection for asthma, cataracts 
and depression based on a theory that these disabilities are 
all secondary, to her service connected atopic dermatitis, or 
to treatment for that disability.  

There is no evidence that asthma, cataracts and/or depression 
were incurred in or aggravated by active service, and the 
veteran does not argue otherwise.  Consequently, direct 
service connection for these disorders is not for 
consideration.  

Since service connection for atopic dermatitis has been 
denied, any disability due to dermatitis would not be 
disability secondary to a service-connected disease or 
injury.  Thus, the threshold legal requirement for 
establishing secondary service connection is not met.  
38 C.F.R. § 3.310.  Accordingly, secondary service connection 
for asthma, cataracts and depression must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).






ORDER

Service connection for atopic dermatitis is denied.

Service connection for asthma is denied.

Service connection for cataracts is denied.

Service connection for depression is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

